         Case 1:19-cr-00725-JPO Document 117 Filed 07/23/20 Page 1 of 2



                                     The Law Offices Of

                   J o s e p h A. B o n d y

Joseph A. Bondy                                                      1776 Broadway
                                                                     Suite 2000
Stephanie R. Schuman                                                 New York NY 10019
(Of Counsel)                                                         Tel 212.219.3572
                                                                     Fax 212.219.8456

                                                                     josephbondy@mac.com



                                                     July 23, 2020

Hon. J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        Earlier this week, Mr. Parnas’s wife broke her fibula (calf bone) while playing with their
children. She is scheduled to see an orthopedic surgeon tomorrow, and will be incapacitated for a
significant but yet-to-be determined period. Mr. Parnas’s assistance outside of the home is
essential.

         We therefore request modification of the terms of Mr. Parnas’s pre-trial release, from
strict home confinement to a curfew that will allow Mr. Parnas to be out of his home between 7
a.m. and 7 p.m., subject to the limitations set forth below:

(1) Travel restricted within Palm Beach County, Florida, but not into an exclusion zone around
    the airport;

(2) Leaving home only for grocery shopping, child care, dog walking, purchasing household
    necessities, and taking Svetlana Parnas to medical appointments. If Mr. Parnas wishes to
    leave his house for other reasons it must be approved by his supervising officer in advance;

(3) These modified conditions will only apply while Svetlana Parnas recovers from her injury,
    and Mr. Parnas will return to his prior conditions once he is recovered.


                                                 1
        Case 1:19-cr-00725-JPO Document 117 Filed 07/23/20 Page 2 of 2




         I have communicated AUSAs Nicolas Roos, Rebekah Donaleski and Douglas Zolkind,
and USPTOs Joshua Rothman (SDNY) and Rick Samson (SDFL). Neither the Government nor Pre-
Trial Services opposes this request, subject to the above limitations.

      Thank you for consideration of this application.

                                                  Respectfully submitted,

                                                  _______/S/________
                                                  Joseph A. Bondy
                                                  Counsel to Lev Parnas




                                              2
